914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard LEONARD, for Michael S. LEONARD, a minor, Plaintiff-Appellant,v.FAIRFAX COUNTY SCHOOL BOARD, Robert R. Spillane, Defendants-Appellees.
No. 89-1839.
United States Court of Appeals, Fourth Circuit.
Submitted June 26, 1990.Decided Sept. 17, 1990.As Amended Sept. 20, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-89-866-A)
Richard A. Leonard, appellant pro se.
Grady Kimel Carlson, Thomas John Cawley, John Francis Cafferky, Hunton & Williams, Fairfax, Va., for appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
In his complaint, Michael Leonard alleged that his due process rights were violated in connection with a suspension from Lake Braddock Secondary School for insubordination toward and verbal abuse of a teacher.  Following a hearing on defendants' motion for summary judgment, the district court entered judgment for defendants.  Having reviewed the entire record de novo, see Higgins v. E. I. DuPont de Nemours & Co., 863 F.2d 1162, 1166-67 (4th Cir.1988), we are convinced that there is no genuine dispute as to any material fact and that defendants were entitled to judgment as a matter of law.  As our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.  The judgment is affirmed.


2
AFFIRMED.